Title: To James Madison from Thomas Dixon, 6 September 1809
From: Dixon, Thomas
To: Madison, James


September 6th 1809
A man in my Situation is Seldom Ceremoneous and you will be Surpris’d at Seeing a letter from you don’t Know Who. Keen Distress Sir Drives men to do What they never thought of Before. But hear my Tale and I’ll have Done. When I was about Six years old I was bit by A Dog Just above the ankle inside the Leg. It continu’d Sore till last february was a year When Doctor F. May in Nashville cut it off After I had Spent Nine hundred & 33 Dollars Amongst Seventeen Doctors I am now More than 50 years of age and am Dying With the consumption leaving a wife and Six children actually Suffering I am Now on my bed & Shall be till Death My Name is Thomas Dixon I live in Springfield Robertson county Tennessee. There is 60 Dollars of the above Sum unpaid and if you Think proper to Send but one it will be thankfully Rec’d. If you want to Enquire who and what I am Colo. Weekley Dr Wm. Dickson &c can tell you. I liv’d in Davidson 12 years within 10 Mile of Nashvill.
Thomas Dixon
